MEMORANDUM**
Lorraine Althea Wells appeals pro se the district court’s order affirming the bankruptcy court orders dismissing her Chapter 7 bankruptcy case and disbursing funds from the estate. We have jurisdiction under 28 U.S.C. § 158(d). Mootness is a jurisdictional question that we review de novo. Baker & Drake, Inc. v. Public Serv. Comm’n (In re Baker & Drake, Inc.), 35 F.3d 1348, 1351 (9th Cir.1994). We dismiss the appeal.
Wells failed to seek a timely stay of the bankruptcy court’s order authorizing disbursement of funds to her sole creditor pending appeal to the district court. The funds have been disbursed. Consequently, this appeal is moot. See Trone v. Roberts Farms, Inc. (In re Roberts Farms, Inc.), 652 F.2d 793, 798 (9th Cir.1981) (dismissing appeal as moot when appellant neglected to obtain a stay pending appeal and the rights of third parties have intervened).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.